Citation Nr: 1221729	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  05-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain. 

2.  Entitlement to an initial rating in excess of 10 percent for right hallux valgus. 

3.  Entitlement to an initial rating in excess of 10 percent for left hallux valgus. 

4.  Entitlement to an initial compensable rating for scars of the cornea, bilaterally. 

5.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to December 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in March and August of 2004, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2008, and September 2010, the Board remanded the claims. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2010 remand, the Board noted that in November 2007, the Veteran was scheduled to have a videoconference hearing with a member of the Board.  The Board noted that the Veteran did not report for her hearing, and that she had not requested that it be rescheduled.  However, in a statement, received in November 2010, she appears to argue that she was never notified of her scheduled hearing.  In addition, in a statement, received in February 2012, she requested a hearing before a traveling Veterans Law Judge (VLJ) at an RO.  In this regard, she requested a hearing at an RO either in Oklahoma or Texas.  On remand, she should be requested to clarify her preferred hearing location.  

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must be scheduled for the next available hearing at an RO to be arranged, before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).  



Accordingly, the case is REMANDED for the following action:

The RO should contact the appellant and request that she state the location of the RO where she desires her hearing to be scheduled, followed by scheduling the appellant for a Travel Board hearing before a member of the Board at the RO of her choice, in accordance with 38 C.F.R. § 20.704, in the order that the request was received.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


